UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7372



GREGORY ROLAND PRUESS,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-99-79-V)


Submitted:   January 28, 2005          Decided:     February 22, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Roland Pruess, Appellant Pro Se.       Brian Lee Whisler,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Gregory Roland Pruess, a federal prisoner, seeks to

appeal the district court’s order denying his motion filed pursuant

to Fed. R. Civ. P. 60(b), taken from the district court’s previous

denial of his petition filed pursuant to 28 U.S.C. § 2241 (2000).

We affirm the district court’s denial of relief on the ground that

Pruess’ claim previously was considered by the district court in

evaluating Pruess’ § 2241 petition, as well as by this court on

appeal of the district court’s denial of the petition.    See United

States v. Pruess, Nos. 01-6346, 02-6803 (4th Cir. Oct. 8, 2002)

(unpublished).     Rule 60(b) may not be used to relitigate claims

already decided by the court, CNF Constructors, Inc. v. Donohoe

Constr. Co., 57 F.3d 395, 400 (4th Cir. 1995), and Pruess has

raised no new ground to call into question the propriety of that

decision.*    We further affirm the district court’s denial of relief

based on the timeliness of Pruess’ Rule 60(b) motion.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED


     *
      Although the district court denied relief, in part, in
reliance on this court’s decision in United States v. Winestock,
340 F.3d 200 (4th Cir.), cert. denied, 540 U.S. 995 (2003), that
case does not apply because this matter arises from Pruess’ § 2241
petition, rather than from a § 2255 motion. Accordingly, neither
the certificate of appealability requirement of 28 U.S.C. § 2253
(2000), nor Winestock, applies to this action.